        Case 9:19-cv-00010-DLC Document 72 Filed 01/28/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

RYAN PENGELLY,                                      CV 19–10–M–DLC

                     Plaintiff,

vs.                                                       ORDER

CHAD ZIMMERMAN, ERIC
BRINTON, KIPP TKACHYK, GENO
COOK, CITY OF KALISPELL, and
FLATHEAD COUNTY,

                      Defendants.

      Pursuant to the Parties’ Stipulation for Dismissal with Prejudice (Doc. 71),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees. All deadlines are VACATED

and any pending motions are DENIED as moot.

      DATED this 28th day of January, 2021.
